         Case 3:15-cv-00675-JBA Document 1321 Filed 11/08/19 Page 1 of 5



                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF CONNECTICUT
 ----------------------------------------------------------------- X
 UNITED STATES SECURITIES AND                                      :
 EXCHANGE COMMISSION,                                              :
                                                                   :
                            Plaintiff,                             :
                                                                   :
      v.                                                           :
                                                                   :
 IFTIKAR AHMED,                                                    :
                                                                     Civil Action No.
                                                                   :
                                                                     3:15-CV-675 (JBA)
                            Defendant, and                         :
                                                                   :
 IFTIKAR ALI AHMED SOLE PROP,                                      :
 I-CUBED DOMAINS, LLC; SHALINI AHMED;                              :
 SHALINI AHMED 2014 GRANTOR RETAINED                               :
 ANNUITY TRUST; DIYA HOLDINGS LLC;                                 :
 DIYA REAL HOLDINGS, LLC; I.I. 1, a minor                          :
 child, by and through his next friends IFTIKAR and :
 SHALINI AHMED, his parents; I.I. 2, a minor child, :
 by and through his next friends IFTIKAR and                       :
 SHALINI AHMED, his parents; and I.I. 3, a minor                   :
 child, by and through his next friends IFTIKAR and :
 SHALINI AHMED, his parents,                                       :
                                                                   :
                            Relief Defendants.                     :
                                                                     November 8, 2019
 ----------------------------------------------------------------- X

                 HARRIS ST. LAURENT LLP’S RESPONSE TO
           RECEIVER’S MOTION FOR ENTRY OF ORDER COMPELLING
         TRANSFER OF PHYSICAL POSSESSION OF CERTAIN EARRRINGS

        Harris St. Laurent LLP (“HS” or the “Firm”) submits this response to the Receiver’s motion

(Dkt. 1300) to take physical possession of a pair of Harry Winston earrings (the “Earrings”)

currently held in a safe deposit box rented and paid for by HS. The Earrings are being held HS by

as security for its legal fees. Under the U.C.C., HS risks harming its security interest by

surrendering physical possession of the Earrings—which is meaningful risk, given that HS is owed

nearly $2 million and the Court has yet to decide six separate motions seeking payment of these

fees.



                                                  1
          Case 3:15-cv-00675-JBA Document 1321 Filed 11/08/19 Page 2 of 5



    I.      HS Risks Losing Its Security Interest if it Surrenders Physical Possession of the
            Earrings.

         HS was retained to represent the Relief Defendants in this action on or around June 8, 2015.

See Declaration of Jonathan A. Harris dated November 8, 2019 (the “Harris Dec.”) at ¶ 3. The

next day, HS received the Earrings from Relief Defendant Shalini Ahmed as security for the legal

fees to be incurred in that representation. An attorney from HS immediately placed them in the

Firm’s safe deposit box at Chase Manhattan Bank in New York City. See Dkt. 1301 ¶¶ 2-5. The

rental fees for this safe deposit box are regularly debited from the Firm’s bank account. Id. The

Firm did not, as Ms. Ahmed has contended, take the Earrings to “safeguard” them, as they could

have been perfectly well safeguarded in any of the Relief Defendants’ existing safe deposit boxes,

which held other jewelry and gold whose value, in the aggregate, far exceeded that of the Earrings.

Harris Dec. ¶ 5.

         The Receiver’s request for an order compelling HS to transfer the Earrings from its

possession to the Receiver risks harming HS’s security interest. This issue is governed by the

Uniform Commercial Code, the relevant provisions of which are identical in New York and

Connecticut. Both states agree on the mechanism by which HS’s security interest came into

existence: “a secured party may perfect a security interest in . . . goods . . . by taking possession of

the collateral.” N.Y. U.C.C. § 9-313(a); Conn. Stat. § 42a-9-313(a). Likewise, both caution that

“[i]f possession of a security interest depends on possession of the collateral by a secured party,

perfection . . . continues only while the secured party retains possession.” N.Y. U.C.C. § 9-313(d);

Conn. Stat. § 42a-9-313(d).1


1
  HS believes that New York law governs any dispute regarding the Earrings since they are located
in New York, were offered as security in New York, and because HS’s engagement agreement
with the Relief Defendants specifies that it is governed by New York law. Harris Dec. ¶ 10. By
filing this response, HS does not concede that this Court has jurisdiction over the Earrings and
reserves its right to seek appropriate relief in a New York court.


                                                   2
           Case 3:15-cv-00675-JBA Document 1321 Filed 11/08/19 Page 3 of 5



          In other words, HS’s security interest may be dependent upon its continued physical

possession of the Earrings. Although the Receiver requested an order specifying that HS’s rights

would not be compromised if the Earrings were turned over, we are aware of no basis for such an

order to override the clear statutory requirement that a perfected security interest requires

continuous possession. Under the circumstances—including that HS is owed nearly $2 million in

fees, that the Court has not yet acted on its six pending applications seeking payment of those fees,

that the Earrings are HS’s only security, that Ms. Ahmed contests whether the Earrings are

collateral (see Dkt. 1303 at 3), and that the Receiver has not included the Earrings in his plan of

liquidation (see Dkt. 1300 at 3)—there is no reason to endanger HS’s security interest by

compelling it to surrender the Earrings to the Receiver.

    II.      HS Would Agree to Keep the Earrings Secure for the Receiver and the Court.

          In an effort to reach a rational compromise, HS has offered to keep the Earrings secure in

its safe deposit box until either the final disposition of this case or the payment of HS’s fees in full.

HS has further offered to give the Receiver thirty days’ notice before moving or selling the

Earrings. Harris Dec. ¶ 7. The Firm believe that this arrangement would protect the interest of the

Receiver in marshalling assets to satisfy the SEC’s judgment, while also ensuring that HS’s own

security interest is not compromised. To that end, HS would consent to the entry of an order along

the lines described in this paragraph.




                                                   3
        Case 3:15-cv-00675-JBA Document 1321 Filed 11/08/19 Page 4 of 5



                                        CONCLUSION

       For these reasons, HS objects to the Receiver’s request for a motion compelling it to

surrender physical possession of the Earrings.


Dated: New York, New York
       November 8, 2019

                                             Respectfully submitted,

                                                    /s/ Joseph Gallagher
                                             Jonathan Harris (phv07583)
                                             Joseph Gallagher (phv09604)
                                             HARRIS ST. LAURENT LLP
                                             40 Wall Street, 53rd Floor
                                             New York, New York 10005
                                             Telephone: 212.397.3370
                                             Facsimile: 212.202.6202




                                                 4
        Case 3:15-cv-00675-JBA Document 1321 Filed 11/08/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I hereby certify that on November 8, 2019, a copy of the foregoing Response of Harris St.

Laurent LLP was filed electronically via CM/ECF. Notice of this filing will be sent to all parties

by operation of the CM/ECF system, on which parties may view the filing.



                                                     /s/ Joseph Gallagher




                                                5
